The sheriff sold the lands of Charles Robinson on the 13th of February, 1841, on a vend. exponas to May term, 1841, for $1,350, and applied $677 89 to judgments existing at the sale. Other judgments were entered on the 22d and 24th of May, 1841, upon awards during that term of the court, and the plaintiffs in those judgments now claimed the balance of the proceeds of the sale of the land. The sheriff paid the money into court.
Bayard, for these judgment creditors, contended that the title to the land was not fully divested until the rising of the court to which the sale was returnable; and that judgments recovered in the mean time, were liens upon the land until confirmation of the sale; when the proceeds were applicable to these and other judgments according to their seniority. The sheriff is not bound to apply the money until the rising of the court. *Page 392
Gilpin, contra, for the administrator, contended that the title of the purchaser related to the day of sale, and no after recovered judgment could be regarded as having any lien upon the land, or any claim upon the proceeds, except through the administrator, in the legal distribution of assets. The sale, though open to objection at the return term, is confirmed of course without objection, and without any action of the court; and if no such objection be made, the sale does, per se, divest all judgment liens, and transfer title.
And of this opinion were the Court, who discharged the rule obtained by the judgment creditors for taking the money out of court; and made an order in favor of the administrator for the payment of the balance to him to be administered.
                                                    Rule discharged.